DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Election/Restrictions
Applicant’s election without traverse of claims 9-14 in the reply filed on 04/15/2021 is acknowledged. Thus claims 1-8 and 15-20 will be withdrawn, and only claims 9-14 will be examined as elected by the Applicant. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. As described above, the disclosure does not enterprise software. The specification does not demonstrate that application has made an invention that achieves the claimed function because the invention is not described with sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. (FP 7.31.01) 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 recites the limitation “the same enterprise software“.  It is unclear what software is being mentioned because “the same enterprise software” has not been properly introduced. Applicant should use ‘a’ or ‘an’ to introduce new limitations, and then refer to those limitations with ‘the’ or ‘said’. As such, there is insufficient antecedent basis for this limitation in the claim. 
Claims 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The claims recite “he same enterprise software" in claim 10, and “”different enterprise software” in claim 11. It is unclear what is being claimed. It is unclear what software is being referred to a there no mention of any software in the independent claim. Because there is no mention of any software 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 9-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter.  The claims are directed to an abstract idea without significantly more.
Claims 9-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The judicial exception is not integrated into a practical application.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The eligibility analysis in support of these findings is provided below, in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”).
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the method 
 With respect to Step 2, and in particular Step 2A Prong One of 2019 PEG, it is next noted that the claims recite an abstract idea by reciting fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions), which falls into the “Certain methods of organizing human activity” group; and by reciting concepts performed in the human mind (including an observation, evaluation, judgment, opinion), which falls into the “Mental processes” group within the enumerated groupings of abstract ideas set forth in the 2019 PEG. The mere nominal recitation of a generic computer does not take the claim limitation out of methods of organizing human activity or the mental processes grouping. Thus, the claim recites a mental process for performing certain methods of organizing human activity. 
The limitations reciting the abstract idea(s), as set forth in exemplary claim 9, are:  selecting a trigger event, the trigger event representing an opportunity for compliance training, and wherein the trigger event is triggered via an event listener; selecting one or more training messaging and/or employee actions that are displayed to an employee when the trigger event occurs; and tracking the delivery of the one or more training messaging and/or employee actions against a later downstream event associated with the employee. 
 With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application.  The additional elements are directed enterprise software… (as recited in claims 10-11).  However, these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
 Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
 With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional limitation(s) is/are directed to: enterprise software…
 Applicant’s Specification lacks any mention of hardware, and special or generic off-the-shelf computer-based elements for implementing the claimed invention. Even if Applicant Specification provided support, which it does not, it would not amount to significantly more than the abstract idea, which is not enough to transform an abstract idea into eligible subject matter.  Such generic, high-level, and nominal involvement of a computer or computer-based elements for carrying out the invention merely serves to tie the abstract idea to a particular technological environment, which is not enough to render the claims patent-eligible, as noted at pg. 74624 of Federal Register/Vol. 79, No. 241, citing Alice, which in turn cites Mayo.  See, e.g., Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).
 In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements integrate the abstract idea into a practical application.  Their collective functions merely provide conventional computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered  OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93 (see MPEP 2106.05(d)).
 The dependent claims (10-14) are directed to the same abstract idea as recited in the independent claims, and merely incorporate additional details that narrow the abstract idea via additional details of the abstract idea, without additional elements that integrate the abstract idea into a practical application and without additional elements that amount to significantly more to the claims.  Dependent claims reciting, “wherein the later downstream event occurs in the same enterprise software where the trigger event occurs; wherein the later downstream event occurs in a different enterprise software than where the trigger event occurs; wherein the later downstream event is a job duty performance evaluation of the employee; wherein the tracking step comprises: testing efficacy of a compliance training message as against one or more other training messages delivered to the employee; testing efficacy of a compliance training message over time.” The dependent claims have been fully considered as well, however, these claims are similarly directed to the abstract idea itself, without integrating it into a practical application and with, at most, a general purpose computer that serves to tie the idea to a particular technological environment, which does not add significantly more to the claims.  
 The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9-10 and 12 is/are rejected under 35 U.S.C. 102 as being anticipated by U.S. PGPub 20050158697 (hereinafter “Nelson”) et al.
 As per claim 9, Nelson teaches a compliance training measurement method comprising: 
selecting a trigger event, the trigger event representing an opportunity for compliance training, and wherein the trigger event is triggered via an event listener; Nelson 0009: “a system having a database for holding training data, a subset of 
selecting one or more training messaging and/or employee actions that are displayed to an employee when the trigger event occurs; and Nelson 0009: “The basic training data and the specific training data are stored in a database, with the specific data being targeted for teaching the specific person having a specific training need. The basic training data and the specific training data are then presented to the trainee over the network via a server computer connected to the network and having access to the database.”
tracking the delivery of the one or more training messaging and/or employee actions against a later downstream event associated with the employee;Nelson 0021: “ This information is retrieved, formatted and displayed to the trainee 12 in a pop-up window within the course. To maintain an audit trail of the information delivered, a JavaScript program records what custom information was displayed to each trainee 12 in a tracking table in the SMS database 18…0031: A Testing Tracking System 80 administers tests to trainees 12… A record that a trainee 12 took and successfully passed a compliance course can have a legal effect, e.g., by showing that the sponsoring  Course completion and testing results are recorded by Course Tracking 88 for long term storage and for reporting to relevant persons, such as an employer of the trainee 12…0059-0061: The SMS Enrollment Agent 50 computer program executes at a predetermined frequency to examine the SMS database tables to locate those employees who are to be enrolled in a course… After they complete the first course, the risk-based curriculum table 62 d contains a value for the number of days or a specific date when the user should be enrolled in the second course in their curriculum. This process continues through the entire risk-based curriculum. Courses may be added, removed, or schedule information changed as needed in each risk-based curriculum using the SMS Administrator 55, in which case the updated information is then used by the Enrollment Agent 50 as it processes all future enrollments …The SMS Completion Agent 54 computer program executes on a predetermined frequency to examine the History table 62 c to determine users who have recently completed an enrolled course. This is accomplished by executing a javascript program containing a series of stored database queries to locate History table completion records that have been created by the tracking system in the period since the Completion agent 54 last executed.”{Note: Matching terms, ‘latter downstream event’ with ‘predetermined frequency/should be enrolled’ from the prior art.}
 As per claim 10, Nelson teaches all the limitations of claim 9.
 In addition, Nelson teaches: 
wherein the later downstream event occurs in the same enterprise software where the trigger event occurs;Nelson 0016: “FIG. 1 shows a system 10 for providing training and instruction to trainees/users/employees 12 over the Internet 14. The system 10 contemplates a process for developing course content consistent with the needs, interests and preferences of the trainee 12 and/or the employer of the trainee 12. This training is typically in the area of “ethics” or “compliance” training, wherein employees, officers, directors, contractors and/or agents of a company are instructed in various policies, code of conduct, procedures, laws, treaties, and other rules and regulations which are relevant to their work activities.
 As per claim 12, Nelson teaches all the limitations of claim 9.
 In addition, Nelson teaches: 
wherein the later downstream event is a job duty performance evaluation of the employee;Nelson 0059-0061: “The SMS Enrollment Agent 50 computer program executes at a predetermined frequency to examine the SMS database tables to locate those employees who are to be enrolled in a course… After they complete the first course, the risk-based curriculum table 62 d contains a value for the number of days or a specific date when the user should be enrolled in the second course in their curriculum. This process continues through the entire risk-based curriculum. Courses may be added, removed, or schedule information changed as needed in each risk-based curriculum using the SMS Administrator 55, in which case the updated information is then used by the Enrollment Agent 50 as it 54 computer program executes on a predetermined frequency to examine the History table 62 c to determine users who have recently completed an enrolled course. This is accomplished by executing a javascript program containing a series of stored database queries to locate History table completion records that have been created by the tracking system in the period since the Completion agent 54 last executed…claim 24: wherein said means for searching includes a programmatic enrollment agent that evaluates when a trainee should be enrolled in a particular course of training by examining information in the database about the trainee's risk group, curriculum, and previous training.”
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
  Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPub 20050158697 (hereinafter “Nelson”) et al., in view of U.S. PGPub 20160284223 to (hereinafter “DeFreitas”) et al. 
 As per claim 11, Nelson teaches all the limitations of claim 9. 
 Nelson may not teach the following. However, Venzon teaches;
wherein the later downstream event occurs in a different enterprise software than where the trigger event occurs; DeFreitas 0033: “According to some embodiments, the system may apply business logic to the automatically selected subset of employees to determine: (i) a first group to automatically receive invitations to participate in a second employee leadership training event, and (ii) a second group to be automatically enrolled the second employee leadership training event. Because the logic is only applied to the subset of employees, the efficiency of the system may be improved. According to some embodiments, the system may be further configured to automatically transmit information about the subset of employees to: (i) an email server (e.g., to send notifications to employees, managers, and/or people hosting a training event), (ii) a workflow application, (iii) a report generator, (iv) a social media server, and/or (v) a calendar application (e.g., to place the event on the employees calendar application).
Nelson and DeFreitas deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the [DeFreitas 0033]. 
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPub 20050158697 (hereinafter “Nelson”) et al., in view of U.S. PGPub 20060282276 to (hereinafter “Venzon”) et al.
 As per claim 13, Nelson teaches all the limitations of claim 9. 
 Nelson may not teach the following. However, Venzon teaches;
wherein the tracking step comprises: testing efficacy of a compliance training message as against one or more other training messages delivered to the employee; Venzon 0004: “Collecting objective data may also include determining a number of unresolved compliance program assessment gaps, determining a number and severity of issues raised by supervisory and regulatory agencies, evaluating effectiveness of monitoring regulatory and compliance issues, determining a percentage of compliance monitoring activities and projects completed, and determining a percentage of employees meeting compliance training requirements or any other measurement that may be deemed applicable and useful for determining the effectiveness of the compliance programs…0038: the results from block 216 may be converted to a standard scale of measurement to facilitate comparison across different lines of business similar to that described 0076-0088: the results from the survey may be converted to a standard scale for measurement and comparison purposes. A survey score related to monitoring efforts may be generated in block 266. The survey score may be used in combination with other survey scores and compliance scores for the different metrics to calculate an overall CPEI in block 293 (FIG. 2E)…In block 286, training and awareness of employees and associates related to compliance may be measured. In block 288 responses to compliance survey statements or questions related training and awareness of compliance may be evaluated.”
Nelson and Venzon deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Nelson with the aforementioned teachings from Venzon with a reasonable expectation of success, by adding steps that allow the software to compare data with the motivation to more efficiently and accurately organize and analyze data [Venzon 0076].
 As per claim 14, Nelson teaches all the limitations of claim 9. 
 Nelson may not teach the following. However, Venzon teaches;
wherein the tracking step comprises: testing efficacy of a compliance training message over time; Venzon 0004: “Collecting objective data may also include determining a number of unresolved compliance program assessment gaps, determining a number and severity of issues raised by supervisory and regulatory agencies, evaluating effectiveness of monitoring regulatory and compliance issues, determining a percentage of compliance monitoring activities and projects completed, and determining a percentage of employees meeting compliance training requirements or any other measurement that may be deemed applicable and useful for determining the effectiveness of the compliance programs…0037-0038: This metric may track the number of outstanding or regulatory issues identified by audit or the line of business that were not resolved within a planned or predetermined timeframe. In block 216, a number of outstanding compliance or regulatory issues identified by audit or line of business that were not resolved with the planned or predetermined time frame may be determined. Compliance or regulatory issues may be tracked or managed in a database that may include the status and whether any issues are unresolved after a predetermined time period.”
Nelson and Venzon deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Nelson with the aforementioned teachings from Venzon with a reasonable expectation of success, by adding steps that allow the [Venzon 0037].
Conclusion
 The prior art made of record and not relied upon considered pertinent to Applicant’s disclosure. 
PGPUB-DOCUMENT-NUMBER: 20080071610, Dhillon; Harkirate Singh, Techniques for tracking employee training
PGPUB-DOCUMENT-NUMBER: 20150371172, Minter; Vishal Sean, INTELLIGENT KNOWLEDGE BASED EMPLOYEE IMPROVEMENT AND FORECASTING PROCESS AND SYSTEM
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arif Ullah, whose telephone number is (571) 270-0161.  The examiner can normally be reached from Monday to Friday between 9 AM and 5:30 PM.
 If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Eric Stamber, can be reached at (571) 272-6724.  The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
 Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)./Arif Ullah/Primary Examiner, Art Unit 3683